Exhibit 10.27

Summary of Executive Officer Compensation

The following executive officers of ABIOMED, Inc. are at will employees of
ABIOMED, Inc. and have not entered into a formal employment agreement with
ABIOMED, Inc. The current understanding between each employee and ABIOMED, Inc.
with respect to the employee’s compensation, as approved by the Compensation
Committee on May 16, 2018, is as follows:

 

Name

 

Base Salary (Effective
June 1, 2018)

 

 

Target
Fiscal 2019
Bonus
(Percentage
of Salary)

William J. Bolt

 

$

354,412

 

 

 

65%

 

 

 

 

 

 

 

 

Andrew J. Greenfield

 

$

329,909

 

 

 

60%

 

 

 

 

 

 

 

 

Michael G. Howley

 

$

362,240

 

 

 

65%

These officers are also eligible to receive grants of stock options and other
awards at the discretion of ABIOMED’s Compensation Committee.

We have an employment agreement with our Chief Executive Officer, Michael R.
Minogue, which sets forth the terms of his employment. Mr. Minogue’s current
salary, effective June 1, 2018, is $ 753,391 and his target bonus for fiscal
2019 is 195% of salary. We have an offer letter with our Chief Financial
Officer, Todd A. Trapp, which sets forth the terms of his employment. Mr.
Trapp’s current salary is $ 480,000 and his target bonus for fiscal 2019 is 65%
of salary. We also have an offer letter with our Chief Operating Officer, David
M. Weber, which sets forth the terms of his employment. Mr. Weber’s current
salary, effective June 1, 2018, is $ 433,886 and his target bonus for fiscal
2019 is 85% of salary.

 

